Citation Nr: 0003468	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-02 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque New Mexico which denied service connection for 
sinus congestion, for a right shoulder disorder, for a left 
ankle disorder and for a right ankle disorder.

During the pendency of this appeal the claims file was 
transferred to the St. Louis, Missouri RO, which granted 
service connection for maxillary sinusitis.  Therefore, the 
sinus-related issue is not now on appeal before the Board


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a right shoulder disorder.

2.  There is no competent medical evidence linking a current 
left ankle disorder with the veteran's period of active 
service.

3.  There is no competent medical evidence linking a current 
right ankle disorder with the veteran's period of active 
service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disorder is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
ankle disorder is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has a right shoulder 
disorder, a left ankle disorder and a right ankle disorder, 
all as a result of injuries which he incurred during his 
period of active service.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Right shoulder disorder

Service medical records disclose that the veteran sought and 
received treatment for right shoulder discomfort variously 
diagnosed as muscle strain, muscle spasm and symptoms of 
nerve compression.  The report of his retirement physical 
examination includes no evidence of a right shoulder 
disorder.

Following separation from service the veteran underwent 
several VA examinations of his right shoulder.  During an 
August 1996 examination the veteran reported intermittent 
stabbing right shoulder pain and numbness radiating down his 
right arm to his hand.  Objective findings included full 
range of right shoulder motion without swelling, atrophy or 
tenderness.  Contemporaneous X-rays disclosed a normal right 
shoulder.  The examination report did not include a diagnosis 
of a current right shoulder disorder.  In a December 1998 
examination the veteran again complained of periodic right 
shoulder pain and numbness radiating down his right arm, 
especially after his weekly golf game.  VA neurophysiological 
testing of the veteran's right shoulder in January 1999 was 
normal.

At his October 1998 RO hearing the veteran testified that he 
injured his right shoulder in service when he fell off an 
airplane.  He further stated that throughout the remainder of 
his service he felt periodic unbearable right shoulder 
discomfort that radiated down his right arm to his hand.  
Since separation from service the veteran has curtailed 
working with his hands and participating in some leisure 
activities because of right shoulder discomfort.

Beyond the appellant's own statements, there is no competent 
medical evidence that the veteran has a current right 
shoulder disorder.  However, because the veteran is a lay 
person with no medical training or expertise, his statements 
alone cannot constitute competent evidence of a current right 
shoulder disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Therefore, the Board 
finds that the veteran's claim of entitlement to service 
connection for a right shoulder disorder is implausible and 
must be denied as not well grounded.

Left and right ankle disorders

Service medical records disclose that the veteran sought and 
received treatment for both left and right ankle injuries 
variously diagnosed as left ankle tendonitis and left and 
right ankle sprains.  The veteran reported painful ankles at 
the time of his retirement physical examination.

Following separation from service the veteran underwent 
several VA examinations of his ankles.  During an August 1996 
examination the veteran reported intermittent bilateral ankle 
discomfort including burning and aching upon prolonged 
walking and standing.  He further reported that in service 
his ankles were diagnosed with arthritis.  Objective findings 
included full range of bilateral ankle motion without 
swelling, atrophy or tenderness.  The diagnosis was normal 
left and right ankles.  X-rays from September 1996 showed 
intact bones and joints and minimal soft tissue swelling in 
both ankles.

At his October 1998 RO hearing the veteran testified that he 
injured both of his ankles during in-service racquetball 
games.  He asserted that both ankles continued to cause 
discomfort including burning, swelling, locking and other 
dysfunction and that he has worn ace bandages on his ankles.

Beyond the appellant's own statements, there is no competent 
medical evidence linking an ankle disorder to the veteran's 
period of active service.  However, as above, his lay 
statements alone cannot constitute competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  Therefore, the Board finds that the veteran's claim 
of entitlement to service connection for right and left ankle 
disorders is implausible and must be denied as not well 
grounded.

The veteran's representative contends that VA has assumed a 
duty to assist a veteran to develop a claim even in cases in 
which the veteran has not submitted a well-grounded claim, 
citing Veterans Benefits Administration Manual M21- 1, Part 
III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 2.10(f) 
(1996) (hereinafter M21-1).  The veteran's representative 
further suggests that M21-1 requires full development of a 
claim before the VA determines whether it is well grounded.  
However, the U.S. Court of Appeals for Veterans Claims holds 
that the provisions of M21-1 are simply interpretative and do 
not create enforceable rights and that the VA's duty to 
assist is conditional upon the submission of a well-grounded 
claim.  Morton v. West, 12 Vet. App. 477, 480-481 (1999), 
citing Epps v. Gober, 126 F.3d at 1467-68.  Therefore, 
because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for right shoulder, left ankle and right ankle 
disorders the VA is under no duty to assist him in developing 
the facts pertinent to these claims.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claims, and an explanation as to why his current 
attempt fails.

ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

